Citation Nr: 0021524	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  98-03 635A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an evaluation greater than 70 percent for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to an evaluation greater than 30 percent for 
residuals of a fracture of the left fibula.

3.  Entitlement to service connection for a back disability 
as secondary to residuals of a fracture of the left fibula.

4.  Entitlement to a total rating based on individual 
unemployability (TDIU).

5.  Entitlement to service connection for generalized joint 
pain as a manifestation of an undiagnosed illness.

6.  Entitlement to service connection for muscle spasms as 
manifestations of an undiagnosed illness.

7.  Entitlement to service connection for respiratory 
infections with pneumonia and fevers as manifestations of an 
undiagnosed illness. 

8.  Entitlement to service connection for hematuria as a 
manifestation of an undiagnosed illness.

9.  Entitlement to service connection for nausea with loss of 
appetite as a manifestation of an undiagnosed illness.

10.  Entitlement to service connection for headaches as 
manifestations of an undiagnosed illness.

11.  Entitlement to service connection for fatigue as a 
manifestation of an undiagnosed illness.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel



INTRODUCTION

The veteran served on active duty from September 1991 to July 
1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from March 1997, December 1997 and January 1998 
rating decisions.  In the March 1997 rating decision the RO 
granted service connection for residuals of a left ankle 
fracture and assigned a 20 percent evaluation.  In the 
December 1997 rating decision the RO increased the veteran's 
evaluation for her left ankle fracture to 30 percent 
disabling, and denied her claims of service connection for 
generalized joint pains, muscle spasms, respiratory 
infections with pneumonia and fevers, hematuria, nausea with 
loss of appetite, headaches ,and fatigue, all claimed as 
manifestations of an undiagnosed illness(es).  Lastly, in the 
January 1998 rating decision the RO increased the veteran's 
service-connected PTSD from 30 to 70 percent disabling.

At an April 1998 RO hearing the veteran expressed her intent 
to pursue an appeal of the RO's denial in March 1997 of her 
claim of service connection for hearing loss.  Since this 
issue has not been developed for appellate review, it is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1. The veteran's claim of service connection for a back 
disability as secondary to residuals of a fracture of the 
left ankle is plausible.

2.  The veteran's PTSD is productive of total occupational 
and social impairment.

3.  The claim for a TDIU seeks a benefit not provided by law.



CONCLUSIONS OF LAW

1.  The veteran has submitted evidence of a well grounded 
claim of service connection for a back disability as 
secondary to residuals of a fracture of the left ankle.  
38 U.S.C.A. § 5107(a).

2.  The veteran's PTSD disability is 100 percent disabling 
according to applicable schdular criteria.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(1999).

3.  There is no legal basis for entitlement to a total rating 
on the basis of individual unemployability.  38 U.S.C.A. 
§ 7105(d)(5) (West 1991); 38 C.F.R. § 4.16(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In February 1995 the veteran filed a claim for service 
connection for depression.

In August 1996 the veteran underwent a VA examination where 
she reported that she was living with her parents and working 
in production control at an electronics firm.  The examiner 
noted that the veteran was not at that time in any form of 
mental health treatment, but that she had symptoms that were 
suggestive of PTSD.  The veteran complained of being short-
tempered, angry at times, irritable and in need of avoiding 
situations that were likely to trigger her anger.  She said 
that she had intrusive and recurrent thoughts that dated back 
to service, and also suffered from nightmares and sleep 
disturbance.  She said that she was often avoidant of people.  
On examination the veteran was initially angry and hostile 
during the interview, but was able to form a relationship and 
divulge a lot of clear and detailed information.  Her mood 
was somewhat angry and irritable, but her affect was full 
range and appropriate.  Her speech was of normal rate and 
rhythm and was logical.  There was no evidence of a psychotic 
process.  She denied suicidal or homicidal ideation.  Content 
of thought was related to her experiences in the Gulf War.  
She was alert and oriented in all three spheres and her 
cognitive functions were intact.  The veteran was assessed as 
having many classic features of PTSD, many prominent 
reexperiencing phenonoma (flashbacks, intrusive thoughts, 
some avoidance phenomena and personality change as well as 
evidence of hyperarousal).  She was noted to be functioning 
at a reasonably high level in that she was employed, but her 
psychiatric symptoms, in addition to some possible medical 
symptoms, prevented her from reaching full potential.  The 
examiner noted that the veteran was obviously bright, but had 
been unable to settle down to complete studies as a 
missionary and her relationships with various individuals had 
changed since her experiences in service.  The veteran was 
noted to have a supportive family and system of friends.  The 
examiner diagnosed the veteran as having PTSD that was 
moderate and chronic.  He gave her a global assessment of 
functioning score of 60 to 65.

In September 1996 the veteran was seen in a VA emergency room 
complaining that she was unable to sleep.  She reported being 
upset at having been brought to the emergency room and was 
frightened at being in a locked area.  She said that she felt 
that she was at the mercy of the staff's interpretation of 
her behavior and requested that all of her treatment be 
provided by the female staff.  She reported that she had been 
out of work since January 1996 and decided to pursue service-
connected status even though it meant her giving up her 
dreams of becoming an Army Chaplain.  She refused to consider 
a sedative for her insomnia.  

In September and October 1996 the RO received a number of 
statements from the veteran's family and friends stating that 
the veteran had changed since service in that she was 
depressed at times, irritable and angry.  They also said that 
her social life had decreased after service and that she had 
lost a lot of friends.  They said that she no longer liked to 
be around other people.  

VA treatment records show that in October 1996 the veteran 
began weekly psychotherapy sessions with a psychiatrist, in 
combination with psychopharmacotherpy.  The psychiatrist 
stated in a November 1996 therapy record that the veteran 
"was not gravely disabled nor did she pose an imminent 
danger to herself".  The veteran's history as noted in 
another November 1996 therapy record notes that the veteran 
experienced a marked deterioration in functioning after her 
return from Desert Storm including difficulties in 
interpersonal relationships.  

On file is a November 1996 letter from the veteran's 
chiropractor stating that the veteran had complained of a 
myriad of symptoms since 1992 including mental depression and 
anger.  He said that the veteran had not been able to 
maintain a job due to her physical and emotional distress.

A December 1996 VA psychotherapy note indicates that the 
veteran continued to be extremely symptomatic, with pretty 
severe and disabling avoidance symptoms (especially of 
hospitals) and psychic numbing/social isolation.

In a March 1997 rating decision the RO granted service 
connection for PTSD and assigned a 30 percent evaluation.

The veteran underwent VA neuropsychological testing in April 
and June 1997. 

In November 1997 the veteran was transferred to a VA medical 
facility after overdosing on medication.  It was noted that 
she had previously presented to a VA emergency room on two 
occasions in November 1997 complaining of increased intrusive 
memories and thoughts about the Gulf War.  She was found on 
both occasions to not be suicidal or homicidal and was 
discharged home.  The veteran was seen by her psychiatrist 
while in the hospital who was of the opinion that the 
veteran's overdose was not a suicide attempt, but rather was 
a reaction to the veteran's perceived lack of attention from 
her as her psychiatrist.  The veteran was diagnosed as having 
PTSD and was given a GAF score of 20.

A December 1997 VA psychotherapy note shows that the veteran 
was presently separated from her adoptive parents and was 
seeking more independence.  It also notes that she had a 
support network of friends in the church as well as other 
Persian Gulf Veterans.  Another December 1997 VA 
psychotherapy note contains a GAF score of 40.

A VA social work progress note dated in December 1997 shows 
that the veteran was very anxious about an upcoming 
cystoscopy that was to be performed because it brought back 
painful feelings and memories of being operated on without 
anesthesia in Kuwait.  The veteran said that the procedure 
evoked the same feelings of terror, violation and abandonment 
that she experienced in Kuwait.  The record notes that the 
veteran had been crying ever since waking up from the 
procedure.  

In a January 1998 rating decision the RO increased the 
veteran's service-connected PTSD evaluation from 30 to 70 
percent disabling.

In March 1998 the veteran filed a claim for a total rating 
based on individual unemployability due to her PTSD and left 
ankle disability.

At a hearing at the RO in April 1998, the veteran became 
visibly upset when the topic of her PTSD came up and was on 
the verge on tears when asked by her representative how she 
felt generally.  The veteran testified that her treatment 
caused a paradox in that a lot of her trauma stemmed from 
undergoing surgery in service in a Kuwait hospital without 
anesthesia and painkillers.  She said that she had a 
tremendous problem being around doctors and in hospitals.  
She said that she saw her treating psychiatrist twice a week 
and talked to her on the phone another two times a week.  She 
said that her psychiatrist was worried about her and that she 
was worried about herself.

A VA psychiatric emergency room progress note dated in July 
1998 indicates that the veteran underwent a magnetic 
resonance imaging and found the experience of being in a very 
small space with loud noise very frightening.  She endured 
the procedure for 15 minutes, then started crying and stopped 
the procedure.

In August 1998 the veteran was hospitalized after reportedly 
overdosing on prescription medication and alcohol.  A gastric 
lavate/charcoal intubation and extubation were performed 
revealing no fragment pills, a Tylenol level of less than 
2.0, and an Elavil level of 0.  These results were noted to 
be inconsistent with the veteran's report.  According to the 
discharge summary, the likely cause of the overdose was the 
veteran's desire to increase her psychotherapy visits from 
two to three times a week and of being told by her 
psychiatrist that she would be unable to accommodate her.  At 
discharge the veteran denied suicidal or homicidal ideation 
and denied auditory or visual hallucinations.  The discharge 
summary notes that the veteran was eager to get back to her 
life, her cats and Aikido classes.  She was given a GAF score 
of 65 on admission and 80 on discharge.  

In February 1999 the veteran presented to a VA psychiatric 
emergency room after finding out that her appeal for a 100 
percent evaluation for her service-connected PTSD had been 
denied.  This was noted to coincide with a recent right 
fibula fracture that caused a resurgence of the veteran's 
PTSD symptomatology manifested by flashbacks, nightmares, 
sleep phase shift, increased intrusive recollections, 
hypervigilance and increased startled mood.  Her mood was 
described as real depressed and almost suicidal, but not 
quite.  The veteran also endorsed hopelessness, helplessness, 
but denied suicidal ideation for the past several days.  On 
examination the veteran was calm and cooperative with the 
examiner and her speech was of normal rate, volume and 
productivity.  Her mood was real depressed and her affect 
dysphoric, reactive and mood congruent.  Thought form was 
logical, organized, detractible, but redirectable.  The 
veteran denied delusions, paranoia, but was hypervigilant and 
preoccupied.  Her judgment and insight were fair.  She was 
given a GAF score of 30, with a noted high score for the past 
year of 55.  

In a February 1999 VA progress note the veteran's 
psychiatrist stated that in her best clinical judgment the 
veteran was experiencing symptoms of PTSD at a level severe 
enough to render her completely disabled from employment.  
She gave the veteran a GAF score of 40-45 noting that the 
veteran had a major impairment in the ability to function 
socially and vocationally and in mood.

In a February 1999 rating decision the RO denied the 
veteran's claim for a total rating based on individual 
unemployability.

A VA discharge summary shows that in February 1999 the 
veteran had been admitted to a medical facility for safety 
because of increased irritability and depressive symptoms, 
and because her psychiatrist was concerned that she wouldn't 
be able to tolerate a medication change as an outpatient.  
The summary also notes that the veteran had been admitted to 
avert a suicide attempt, which had occurred previously under 
similar circumstances.  The veteran reported that she was 
having to increasingly avoid large crowds and strangers and 
was having problems sleeping.  She denied change in appetite 
or weight, and reported increased irritability as well as 
difficulty concentrating.  She also reported increasing 
difficulty controlling her anger.  She said that she had not 
been in contact with her adoptive parents in over two years 
and that she had infrequent contact with an adoptive brother 
living in another state.  On examination the veteran was 
irritable and sarcastic as well as guarded and at times 
verbally combative.  There was no evidence of a thought 
disorder or of a disorder of thought content.  Her mood was 
acknowledged as depressed.  The veteran had passive suicidal 
ideation, but no plan.  The summary notes that while 
hospitalized the veteran experienced an intense flashback to 
an experience in the Gulf when she shattered her lower leg 
which was triggered by sounds of drilling and construction on 
the unit.  The veteran became tearful and was sobbing, 
rocking back and forth, and was inconsolable for a period of 
an hour.  She then recounted at length the events of the Gulf 
War.  She was given a GAF score of 45 on admission and 65 at 
discharge.

In February 1999 a friend of the veteran submitted a 
statement stating that she called the veteran during a 
suicide attempt and that the veteran told her that she had 
taken alcohol and pills.  She said that she asked the veteran 
to hang up the phone so that she could call the police 
department.

In a March 1999 statement another friend of the veteran 
stated that she was present when the veteran attempted her 
second suicide and saw her take 10 amitriptyline pills from a 
bottle and swallow them with an alcoholic beverage.  She also 
said that as far as she knew the only friends that the 
veteran kept in contact with was herself and a friend who 
lived out of state.

In May 1999 the RO received a long letter from the veteran's 
treating psychiatrist dated in March 1999.  The veteran's 
psychiatrist said that she found no evidence to support the 
documented GAF scores of 65 and 80 and believed that they 
were in error.  She said that she believed that it was a 
combination of feelings of shame that the veteran had about 
her illness as well as a superficial appearance of competence 
that had led to an overestimation of her global functioning 
by clinicians who had only limited contact with her.  She 
asked that limited weight be given to the scores assigned by 
clinicians less familiar with the veteran than she was and 
said that she was taking measures to have the GAF scores 
"corrected in the record".  She also said that in her best 
clinical judgment the veteran had not functioned above a 45 
for any appreciable period of time, if at all. She further 
said that the veteran's ability to interact with others was 
grossly impaired by the constellation of PTSD symptoms that 
she experienced.  She said that the veteran had attempted 
suicide twice and that she was angry enough to kill, but that 
her conscience prevented her from lashing out at others to 
such an extreme, despite homicidal rage.  She said that there 
had been numerous episodes in which the veteran demonstrated 
difficulty maintaining touch with reality due to increased 
hypervigilance/hyperarousal related to PTSD.  She said that 
the veteran's reality testing was impaired enough to be 
considered to approach a level of psychosis that is seen in 
PTSD, though psychotic symptoms in PTSD remained an area of 
active investigation.  She concluded by opining that the 
veteran remained completely disabled due to her severe PTSD 
symptoms.

II.  Legal Analysis

Low Back Disability

The threshold question in any claim is whether the veteran 
has met her burden of submitting evidence sufficient to 
justify a belief that her claim of service connection is well 
grounded.  In order for her to meet this burden, she must 
submit evidence sufficient to justify a belief that her claim 
is plausible.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).

A well grounded claim requires competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  Where the 
determinative issue involves medical causation or medical 
diagnosis, medical evidence to the effect that the claim is 
plausible or possible is required in order for a claim to be 
considered well grounded.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  A claim for secondary service connection, 
like any other claim, must be well grounded.  Anderson v. 
West, 12 Vet. App. 491, 495-496 (1999).

The veteran contends that her back disability is secondary to 
her service-connected left ankle disability.  In this regard, 
a VA examiner in April 1997 stated that the veteran's 
subjective joint aches in several locations may well be 
related to compensation or overuse from her previous ankle 
injury.  Although the examiner did not make specific 
reference to the veteran's back, this medical opinion is 
sufficient to well ground the veteran's claim, especially 
when considering that she has also been diagnosed as having 
lumbosacral strain.  Caluza, supra; Anderson, supra.

Increased Rating for PTSD

The veteran's claim for an increased rating for her post-
traumatic stress disorder (PTSD) is well grounded, meaning 
plausible.  The file shows that the RO has properly developed 
the evidence, and there is no further VA duty to assist her 
with her claim.  38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 
Separate diagnostic codes identify the various disabilities.

The severity of the veteran's psychiatric disability must be 
assessed in the context of its entire history although it is 
her present level of disability that is of primary concern.  
38 C.F.R. §§ 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); Francisco v. Brown, 7 Vet. App. 55 (1994).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The rating criteria for PTSD is found in 38 C.F.R. § 4.130, 
Code 9400.  This code provides that a 70 percent rating is 
assigned for occupational and social impairment, with 
deficiencies in most areas, such as work or school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work like setting); inability to 
establish and maintain effective relationships.  For a 100 
percent rating, there must be total occupational and social 
impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupations, or 
own name.  

After a careful review of the record, the Board finds that 
the current severity of the veteran's service-connected PTSD 
most closely approximates a 100 percent rating for total 
occupational and social impairment.  In regard to 
symptomatology, the veteran's thought process is grossly 
impaired.  The veteran's treating psychiatrist of over three 
years said that the veteran had demonstrated difficulty 
maintaining touch with reality due to increased 
hypervigilance/hyperousal related to PTSD.  She opined that 
the veteran's reality testing was impaired enough to be 
considered to approach a level of psychosis that was seen in 
PTSD.  The veteran also exhibits a present danger of hurting 
herself or others.  This is evident by her two recent 
suicidal attempts, one in November 1997 and the other in 
August 1998.  On both occasions the veteran overdosed on 
medication and had to be hospitalized.  In regard to hurting 
others, the veteran's psychiatrist said that the veteran was 
angry enough to kill, but that her conscience prevented her 
from lashing out at others to such an extreme, despite 
homicidal rage.  

Another indicator of the veteran's total social and 
occupational impairment is her GAF score.  The record shows 
that the veteran has been assigned GAF scores in recent years 
ranging from 20 to 80.  The veteran's treating psychiatrist 
commented on these scores by stating that she found no 
evidence to support the documented GAF scores of 65 and 80 
and believed that they were in error.  She said that she 
believed that it was a combination of feelings of shame that 
the veteran had about her illness as well as a superficial 
appearance of competence that led to an overestimation of her 
global functioning by clinicians who had only limited contact 
with her.  She asked that limited weight be given to these 
scores assigned by clinicians less familiar with the veteran 
than she was.  She went on to state that in her best clinical 
judgment the veteran had not functioned above a 45 for any 
appreciable period of time, if at all.  

While the United States Court of Appeals for Veterans Claims 
(formally known as the United States Court of Veterans 
Appeals) (Court) has specifically rejected the "treating 
physician rule", it stated that the probative value of 
medical opinion evidence is based on factors such as the 
medical expert's personal examination of the veteran, the 
physician's knowledge and skill in analyzing the data, and 
the medical opinion that the physician reaches.  Harder v. 
Brown, 5 Vet. App. 183, 188 (1993); Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).  Further, the Board has the 
duty to assess the credibility and weight given to evidence.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).  The Board is free 
to favor one medical opinion over another provided it offers 
an adequate basis for doing so.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  

The veteran's treating psychiatrist has had the benefit of 
conducting individual psychotherapy sessions with the veteran 
twice a week for over three years and has also been available 
to her by way of beeper resulting in phone calls with the 
veteran twice a week.  Thus, her expert medical opinion as to 
the veteran's occupational and emotional status is of great 
weight in view of her extensive personal evaluations of the 
veteran over the years.  In addition, she also provided a 
well reasoned medical opinion regarding the veteran's high 
GAF scores stating that they may be a reflection of the 
veteran being ashamed of her illness and of a superficial 
appearance of competence.  Her clinical judgment that the 
veteran has not functioned above a GAF score of 45 is 
reflective of serious impairment in social and occupation 
functioning that includes an inability to keep a job.  See 
Diagnostic Criteria From DSM-1V (1994).  In fact, the 
veteran's psychiatrist stated in a February 1999 progress 
note that the veteran was experiencing symptoms of PTSD at a 
level severe enough to render the veteran completely disabled 
from employment.  She reiterated in her March 1999 statement 
that the veteran had been and remained completely disabled by 
severe PTSD symptoms.  In addition, the veteran's 
chiropractor opined in a November 1996 letter that the 
veteran had not been able to maintain a job due to her 
physical and emotional distress.  

In regard to social impairment, the evidence collectively 
shows a progressive deterioration in the veteran's social 
life.  In this regard, the veteran's adoptive parents wrote 
to VA in 1996 stating that prior to serving in the Persian 
Gulf the veteran had been very social and received lots of 
phone calls and visits from friends.  They said that in 
contrast, after the Persian Gulf the veteran's social life 
declined.  They said that she became uncomfortable in groups 
of people, even small groups of family members and friends.  
Incidentally, the veteran "separated" from her parents in 
1997 and recent evidence shows that she no longer keeps in 
contact with them.  The veteran's friend said in a March 1999 
statement that as far as she knew the veteran only kept in 
contact with two people, herself and a friend living in 
another state.  Additionally, the veteran's psychiatrist said 
in a March 1999 statement that the veteran's ability to 
interact with others was grossly impaired by the 
constellation of PTSD symptoms that she experienced.

Based on the foregoing, the preponderance of the evidence is 
in favor of a 100 percent rating for the veteran's PTSD based 
on total social and occupational impairment.  38 C.F.R. 
§ 4.130, Diagnostic Code 9440 (1999).

Entitlement to a Total Rating Based on Individual 
Unemployability

The regulations for a claim of TDIU provide that such a 
rating may be assigned where the schedular rating is less 
than total.  38 C.F.R. § 4.16(a).  It follows that TDIU is 
not an available benefit for a VA compensation beneficiary 
who has a total schedular rating.  Cf. VAOPGPREC 6-99.  Since 
the veteran has a 100 percent schedular rating for her 
service-connected PTSD, her claim for TDIU is now without 
legal merit and lacks entitlement under the law.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

1.  As the veteran's claim of service connection for a back 
disability as secondary to her service-connected residuals of 
a left fracture is well grounded, the appeal is allowed 
subject to further action as discussed below.

2.  The claim for a total schedular rating of 100 percent for 
PTSD is granted, subject to the regulations governing the 
payment of monetary benefits.

3.  The claim of entitlement to a total disability rating 
based on individual unemployability is denied.


REMAND

Back 

As stated above the veteran's claim of service connection for 
a back disability as secondary to her service-connected left 
ankle disability is plausible in light of a 1997 medical 
opinion linking the veteran's various joint pains to her 
service-connected left ankle disability.  However, this 
opinion does not specifically refer to the veteran's back, 
and there is a January 1995 private medical record noting 
that the veteran had a lumbosacral injury secondary to a 
fall.  Thus, the etiology of any back disability is unclear. 

In addition to considering this claim on a direct secondary 
basis, consideration must also be given to any additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).  In short, further 
medical clarification is necessary which addresses the nature 
and etiology of the veteran's claimed back disability.  Green 
v. Derwinski, 1 Vet. App. 121 (1991).

Undiagnosed Illnesses

On April 30, 1999, Change 74 was made to VA's M21-1, Part 
III, regarding the development of claims based on undiagnosed 
illnesses associated with the Gulf War.  This change 
rescinded VBA Circular 20-92-29 which had been followed in 
developing such claims.  The guidelines as contained in M21-
1, Part III, Change 74, require a thorough medical 
examination report to rule out known diagnoses and provide - 
where possible - an accurate picture of disability for rating 
purposes.  Specialist examinations will be ordered as 
appropriate.  

The medical evidence on file with respect to the veteran's 
claimed manifestations of an undiagnosed illness(es), 
including references to "Persian Gulf Syndrome", does not 
provide an accurate picture of disability for rating 
purposes.  Of significant importance is the need to obtain 
additional medical clarification in regard to ruling out 
known diagnoses.  This is necessary in view of unclear or 
conflicting medical opinions regarding the etiology of the 
claimed undiagnosed illnesses.  For example, an examiner 
performing a systemic examination in April 1997 diagnosed the 
veteran as having chronic headaches of unknown etiology.  
This conflicts with other medical evidence containing 
diagnoses of migraine and tension headaches.  In regard to 
the veteran's claim for hematuria, the examiner in April 1997 
diagnosed the veteran as having hematuria of unknown 
etiology, while an earlier record in 1994 notes that the 
hematuria was probably secondary to a urinary tract 
infection.  Also, an examiner who performed an orthopedic 
examination in April 1997 opined that the veteran's 
subjective joint aches may well be related to compensation or 
overuse from her previous ankle injury, while a VA examiner 
performing a systemic examination in April 1997 diagnosed the 
veteran as having chronic multiple joint pains of unknown 
etiology.  Medical clarification addressing the etiology of 
the veteran's claimed signs and symptoms is therefore 
necessary in order to obtain an accurate picture of 
disability.  


Left Ankle 

The last full examination that the veteran underwent 
regarding her left ankle disability was in August 1996, 
several years ago.  In Caffrey v. Brown, 6 Vet. App. 377 
(1994), the Court found that VA had erred in relying on a two 
year old examination report to evaluate the veteran's 
disability rather than conducting a contemporaneous 
examination of the veteran.  The Court determined that the 
two year examination was too remote to constitute a 
contemporaneous examination.  Similarly, the August 1996 VA 
examination report is too remote to properly evaluate the 
veteran's left ankle disability, especially when considering 
the veteran's recent reports of having to wear an ankle 
brace.  

Since this appeal stems from the RO's original grant of 
compensation benefits for a left ankle disability, 
consideration must be given to assigning separate ratings for 
separate periods of time based on the facts found, a practice 
known as staged ratings.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should request copies of up-
to-date records of any examination or 
treatment, VA or non-VA, that the veteran 
has received for any of her claimed 
symptoms and disabilities following the 
procedures set forth in 38 C.F.R. § 3.159 
(1999).  All records obtained should be 
associated with the claims file.

2.  The RO should then schedule the 
veteran for appropriate examinations for 
her claimed joint pains, muscle spasms, 
respiratory infections with pneumonia and 
fevers, hematuria, nausea with loss of 
appetite, headaches and fatigue.  The 
purpose of these examinations is to 
identify all signs and symptoms that the 
veteran claims to experience on a chronic 
basis as a result of her Persian Gulf War 
service.  A complete history, which 
includes the time of initial onset and 
the frequency and duration of 
manifestations of each claimed disability 
should be elicited from the veteran.  All 
specialized testing should be completed 
as deemed necessary by the examiner.  The 
examination reports should fully set 
forth all current complaints and 
pertinent clinical findings, and should 
expressly state an opinion as to whether 
each identifying sign, symptom or 
condition is attributable to a known 
clinical diagnosis.  For those symptoms 
and conditions that are not attributable 
to a known diagnosis, the findings should 
reflect all objective indications of 
chronic disability, as defined under 
38 C.F.R. § 3.317(a)(2).  Each examiner 
should express his or her opinion as to 
when each such symptoms or condition 
initially manifested itself and whether 
it is to be regarded as "chronic" 
(i.e., as having existed for six months 
or more or as having resulted in 
intermittent episodes of improvement and 
worsening over a six month period).  
Finally, if deemed necessary by the 
examiner for a full and complete 
evaluation of the veteran's claimed 
disabilities, the veteran should be 
hospitalized for observation and 
examination.  38 C.F.R. § 17.41 (1999); 
M21-Part VI, 1.02(f).  All opinions 
expressed should be supported by 
reference to pertinent evidence.  The 
claims file and a copy of this REMAND 
must be made available to and reviewed by 
each examiner in conjunction with the 
examinations.

3.  The RO should schedule the veteran 
for an orthopedic examination to assess 
the presence and etiology of any current 
back disability.  Any tests deemed 
appropriate by the examiner should be 
conducted.  The examiner should be asked 
to provide an opinion on whether it is at 
least as likely as not that the veteran 
has a current back disability that is 
proximately related to her service-
connected left ankle disability.  The 
examiner should also be asked to provide 
an opinion as to whether the veteran's 
service-connected left ankle disability 
caused the back condition to become more 
severe.  (See Allen v. Brown, 7 Vet. App. 
439 (1995)).  The claims file and a copy 
of this remand should be made available 
to the examiner for review prior to the 
examination.

4.  The RO should schedule the veteran 
for an orthopedic examination to assess 
the severity of her left ankle disability 
to include an assessment of functional 
impairment.  The claims file and a copy 
of this remand should be made available 
to the examiner for review prior to the 
examination.

5.  After the development noted above has 
been completed, the RO should again 
review the veteran's claims of service 
connection for signs and symptoms claimed 
as manifestations of an undiagnosed 
illness(es) that have been certified for 
appellate review.  The RO should also 
review the claim for an increased rating 
for the veteran's service-connected left 
ankle disability covering the entire 
period from the effective date of service 
connection, Fenderson v. West, 12 Vet. 
App. 119, 126 (1999), and for the claim 
of service connection for a back 
disability as secondary to the service-
connected left ankle disability.  If any 
determination remains adverse to the 
veteran, she and her representative 
should be issued a Supplemental Statement 
of the Case which provides the veteran 
with an adequate recitation of the 
applicable laws and regulations and 
allows her a reasonable time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until she is informed, but has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals


 



